DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 4/21/22 have been received. Claims 1-5 have been amended. 
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-6 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
4.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Hamaoka et al. (WO2018/159456A1) as cited in IDS dated 9/8/21 on claim(s) 1-4 and 6 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Kalen on 5/31/22.
The application has been amended as follows.
6.	Claim 2 has been amended to:   The pressure control valve structure according to claim 1, wherein 
the plurality of tubular portions each [[has]] have a circular shape in cross section as viewed from the compression direction, and 
the inner wall surfaces of  the plurality of tubular portions are formed so that diameters of the inner wall surfaces increase from the proximal  ends of the plurality of tubular  portions to the distal ends of the plurality of tubular portions.
Allowable Subject Matter
7.	Claims 1-6 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a pressure control valve structure used for a power storage module including a plurality of cells each having an internal space in which a positive electrode, a negative electrode, a separator, and an electrolyte are accommodated, the pressure control valve structure comprising: a wall portion having a plurality of communication holes, the plurality of communication holes corresponding to the plurality of cells, respectively, each of the plurality of communication holes communicating with the internal space; a plurality of tubular portions surrounding their associated communication holes and protruding outwardly from a wall surface of the wall portion as proximal ends; a plurality of elastic valve bodies, each of the plurality of elastic valve bodies accommodated in each of the plurality of tubular portions and having a first end surface and a second surface opposite from the first end surface, the first end surface closing each of the plurality of communication holes; an outer peripheral wall surrounding the plurality of tubular portions collectively; and a cover fixed to the outer peripheral wall and pressing the second end surface of each of the plurality of elastic valve bodies towards the wall portion, wherein the plurality of tubular portions are spaced from the cover, and 2the plurality of tubular portions have inner wall surfaces, respectively, and inclined surfaces are formed in surfaces of the inner wall surfaces forming lower parts of the inner wall surfaces and  inclined downwardly in a gravity direction from the proximal ends of the plurality of tubular  portions to  distal ends of the plurality of tubular  portions with a compression direction of the plurality of elastic valve bodies set extending horizontally.
	The prior art to Hamaoka et al. (WO2018/159456A1) discloses a pressure control valve structure used for a power storage module including a plurality of cells each having an internal space in which a positive electrode, a negative electrode, a separator, and an electrolyte are accommodated, the pressure control valve structure comprising: a wall portion having a plurality of communication holes, the plurality of communication holes corresponding to the plurality of cells, respectively, each of the plurality of communication holes communicating with the internal space; a plurality of elastic valve bodies, a cover fixed to the outer peripheral wall and pressing the second end surface of each of the plurality of elastic valve bodies towards the wall portion, but does not disclose, teach or render obvious a plurality of tubular portions surrounding their associated communication holes and protruding outwardly from a wall surface of the wall portion as proximal ends; each of the plurality of elastic valve bodies accommodated in each of the plurality of tubular portions and having a first end surface and a second surface opposite from the first end surface, the first end surface closing each of the plurality of communication holes; an outer peripheral wall surrounding the plurality of tubular portions collectively; and wherein the plurality of tubular portions are spaced from the cover, and 2the plurality of tubular portions have inner wall surfaces, respectively, and inclined surfaces are formed in surfaces of the inner wall surfaces forming lower parts of the inner wall surfaces and  inclined downwardly in a gravity direction from the proximal ends of the plurality of tubular  portions to  distal ends of the plurality of tubular  portions with a compression direction of the plurality of elastic valve bodies set extending horizontally.
9.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into independent claim 5, thus rendering it also allowable. The reasons for allowance are substantially the same as provided in the Office Action mailed 1/28/22 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724